Case 21-11750-mdc             Doc 50    Filed 06/30/21 Entered 06/30/21 13:43:55      Desc Main
                                        Document     Page 1 of 1



                          UN ITE D S TA TE S B A N KRUP TC Y C O URT
                     FO R TH E E A S TE RN D IS TRIC T O FP E N N S Y L V A N IA


 In re:                                                CHAPTER 11

 MIDNIGHT MADNESS DISTILLING LLC,                      CASE NO. 21-11750 (MDC)

                              Debtor.


                      C E RTIFIC A TE O FN O RE S P O N S E O R O B JE C TIO N

          The undersigned, counsel for the Chapter 7 Trustee, certifies as follows:

       1.      On June 22, 2021, the Application to Wm. F. Comly as Marketing Broker (the
“Application” ) [Docket No. 21] was filed in the above-captioned matter, together with the Notice
of Application [Docket No. 22].

       2.    After resolving informal comments from PNC Bank, N.A., the Debtor filed a
Revised Proposed Order to the Application on June 30, 2021 [Docket No. 49].

       3.    Pursuant to the foregoing, the undersigned certifies that the Application is
uncontested.

       WHEREFORE, the undersigned respectfully requests that this Court enter an order
approving the Application.


                                                FLASTER/GREENBERG P.C.
Date: June 30, 2021

                                            By: /s/W illiam J.B u rnett
                                                William J. Burnett, Esquire
                                                1835 Market Street, Suite 1050
                                                Philadelphia, PA 19103
                                                Tel: (215) 279-9383
                                                Fax: (215) 279-9394




                 8376331 v1
